Exhibit 10.5

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of October 1, 2006 by and among each of
the parties identified on the signature page hereof as landlord, as landlord
(collectively, “Landlord”), and FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain Third Amendment to Second Amended and Restated
Lease Agreement, dated as of December 30, 2005, that certain Letter Agreement,
dated as of March 13, 2006, that certain Fifth Amendment to Second Amended and
Restated Lease Agreement, dated as of September 1, 2006 and that certain Sixth
Amendment to Second Amended and Restated Lease Agreement, dated as of September
30, 2006 (as so amended, the “Consolidated Lease”), Landlord leases to Tenant,
and Tenant leases from Landlord, the Leased Property (this and other capitalized
terms used but not otherwise defined herein having the meanings given such terms
in the Consolidated Lease), all as more particularly described in the
Consolidated Lease; and

WHEREAS, on or about the date hereof, SNH/LTA Properties Trust has acquired
certain real property and related improvements known as Hermitage Gardens at
Oxford and located at 1488 Belk Boulevard, Oxford, Mississippi, as more
particularly described on Exhibit A-93 attached hereto (the “Oxford Property”);
and

WHEREAS, on or about the date hereof, SNH/LTA Properties Trust has acquired
certain real property and related improvements known as Hermitage Gardens at
Southaven and located at 108 Clarington Drive, Southaven, Mississippi, as more
particularly described on Exhibit A-94 attached hereto (the “Southaven
Property”, and together with the Oxford Property, collectively, the “Hermitage
Properties”); and

WHEREAS, SNH/LTA Properties Trust, the other entities comprising Landlord and
Tenant wish to amend the Consolidated Lease to include the Hermitage Properties;


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Definition of Base Year.  The definition of the term “Base Year”
set forth in Section 1.9 of the Consolidated Lease is hereby deleted in its
entirety and replaced with the following:

“Base Year”  shall mean (i) with respect to the Existing Properties, the 2005
calendar year, (ii) with respect to the Additional Properties, the 2006 calendar
year, (iii) with respect to the Hermitage Properties and the Holiday Properties
other than the Buena Vida Property, the 2007 calendar year, and (iv) with
respect to the Buena Vida Property, the 2008 calendar year.

2.             Definition of Disbursement Rate.  The definition of the term
“Disbursement Rate” set forth in Section 1.23 of the Consolidated Lease is
hereby deleted in its entirety and replaced with the following:

“Disbursement Rate”  shall mean (a) with respect to all of the Properties other
than the Hermitage Properties and the Holiday Properties, an annual rate of
interest, as of the date of determination, equal to the greater of (i) the
Interest Rate, and (ii) the per annum rate for ten (10) year U.S. Treasury
Obligations as published in The Wall Street Journal plus four hundred (400)
basis points, and (b) with respect to the Hermitage Properties and the Holiday
Properties, an annual rate of interest, as of the date of determination, equal
to the greater of (i) the Interest Rate, and (ii) the per annum rate for ten
(10) year U.S. Treasury Obligations as published in The Wall Street Journal plus
three hundred twenty-five (325) basis points; provided, however, that in no
event shall the Disbursement Rate exceed eleven and one-half percent (11.5%).

3.             Definition of Interest Rate.  The definition of the term
“Interest Rate” set forth in Section 1.54 of the Consolidated Lease is hereby
deleted in its entirety and replaced with the following:

2


--------------------------------------------------------------------------------




 

“Interest Rate”  shall mean, (i) with respect to the Existing Properties, ten
percent (10%) per annum, (ii) with respect to the Additional Properties, nine
percent (9%) per annum, and (iii) with respect to the Hermitage Properties and
the Holiday Properties, eight and one quarter percent (8.25%) per annum.

4.             Definition of Minimum Rent.  The definition of the term “Minimum
Rent” set forth in Section 1.69 of the Consolidated Lease is hereby deleted in
its entirety and replaced with the following:

“Minimum Rent”  shall mean the sum of Thirty-Eight Million Nine Hundred
Seventeen Thousand Seven Hundred Fifty and 00/100 Dollars ($38,917,750.00) per
annum.

5.             Definition of Hermitage Properties.  The following new definition
for the term “Hermitage Properties” is hereby added to the Consolidated Lease as
a new Section 1.103:

“Hermitage Properties”  shall mean the Properties located on the Land described
in Exhibits A-93 and   A-94 attached hereto.

6.             Leased Property.  Section 2.1 of the Consolidated Lease is hereby
amended by deleting subsection (a) in its entirety and replacing it with the
following:

(a)           those certain tracts, pieces and parcels of land as more
particularly described in Exhibits A-1 through A-94 attached hereto and made a
part hereof (the “Land”).

7.             Permitted Use.  Section 4.1.1 of the Consolidated Lease is hereby
amended by deleting subsection (b) in its entirety and replacing it with the
following:

(b)           In the event that, in the reasonable determination of Tenant, it
shall no longer be economically practical to operate any Property as currently
operated, Tenant shall give Landlord Notice thereof, which Notice shall set
forth in reasonable detail the reasons therefor.  Thereafter, Landlord and
Tenant shall negotiate in good faith to agree on an alternative use for such
Property, appropriate adjustments to the Additional Rent and other related
matters; provided, however, in no event shall the Minimum Rent be reduced or
abated as a result thereof.  If Landlord and Tenant fail to agree on an
alternative use for such Property within sixty (60) days after commencing

 

3


--------------------------------------------------------------------------------




negotiations as aforesaid, Tenant may market such Property for sale to a third
party.  If Tenant receives a bona fide offer (an “Offer”) to purchase such
Property from a Person having the financial capacity to implement the terms of
such Offer, Tenant shall give Landlord Notice thereof, which Notice shall
include a copy of the Offer executed by such third party.  In the event that
Landlord shall fail to accept or reject such Offer within thirty (30) days after
receipt of such Notice, such Offer shall be deemed to be rejected by Landlord. 
If Landlord shall sell the Property pursuant to such Offer, then, effective as
of the date of such sale, this Agreement shall terminate with respect to such
Property, and the Minimum Rent shall be reduced by an amount equal to (x) ten
percent (10%) of the net proceeds of sale received by Landlord in the case of an
Existing Property, (y) nine percent (9%) of the net proceeds of sale received by
Landlord in the case of an Additional Property, and (z) eight and one quarter
percent (8.25%) of the net proceeds of sale received by Landlord in the case of
a Hermitage Property or a Holiday Property.  If Landlord shall reject (or be
deemed to have rejected) such Offer, then, effective as of the proposed date of
such sale, this Agreement shall terminate with respect to such Property, and the
Minimum Rent shall be reduced by an amount equal (i) in the case of an Offer for
an Existing Property, to ten percent (10%) of the projected net proceeds
determined by reference to such Offer, (ii) in the case of an Additional
Property, nine percent (9%) of the projected net proceeds determined by
reference to such Offer, and (iii) in the case of a Hermitage Property or a
Holiday Property, eight and one quarter percent (8.25%) of the net proceeds
determined by reference to such Offer.

8.             Exhibit A.  Exhibit A to the Consolidated Lease is hereby amended
by adding Exhibits A-93 and A-94 attached hereto following Exhibit A-92 to the
Consolidated Lease.

9.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

[Signature Page Follows.]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

LANDLORD:

 

 

 

 

 

 

 

 

ELLICOTT CITY LAND I LLC,

 

 

 

ELLICOTT CITY LAND II LLC,

 

 

 

HRES2 PROPERTIES TRUST,

 

 

 

SNH CHS PROPERTIES TRUST,

 

 

 

SPTIHS PROPERTIES TRUST,

 

 

 

SPT-MICHIGAN TRUST,

 

 

 

SPTMNR PROPERTIES TRUST,

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

and SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

 

John R. Hoadley

 

 

 

 

Treasurer of each of the foregoing entities

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

Treasurer, Chief Financial Officer

 

 

 

 

and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------




 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A-93 — Oxford Property

EXHIBIT A-94 — Southaven Property

 


--------------------------------------------------------------------------------